NAHMIAS, Justice,
concurring.
I concur fully in the Court’s opinion and in particular in the Court’s holding that, “[w]hile local boards of education have authority to manage and control the school system within their territory, . . . they must do so in compliance with applicable constitutional and statutory laws.” Compare Gwinnett County School District v. Cox, 289 Ga. 265, 265 (710 SE2d 773) (2011) (asserting that “our constitution embodies the fundamental principle of exclusive local control of general primary and secondary (‘K-12’) public education” (emphasis added)). See also id. at 278-289, 303-305 (Nahmias, J., dissenting) (refuting that assertion).
I am authorized to state that Justice Blackwell joins in this concurrence.